UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK

SHAWN POUND,

Plaintiff,
ORDER
- against -
17 Civ. 6331 (PGG) (SN)
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

PAUL G. GARDEPHE, U,S.D.J.:

Plaintit`f Shawn Pound filed this action on August 21, 2017 pursuant to Section
205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeking review of a final decision of the
Cornrnissioner of the Social Security Adininistration (the “Cornmissioner”) denying him
Supplemental Security Incorne (“SSI”) benefits on the ground that he is not disabled (Crnplt.
(Dkt. No. l))

On August 23, 2017, this Court referred the action to Magistrate Judge Barbara C.
Moses. (Order (Dkt. No. 6)) On April 2, 2018, Plaintiff moved for judgment on the pleadings
pursuant to Fed. R. Civ. P. 12(0). (Mot. (Dl<t. No. 14)) On May 30, 2018, the Connnissioner
cross-moved for judgment on the pleadings (Mot. (Dkt. No. ]6))

Between the filing of Plaintiff’ s and Defendant’s motions, the case Was reassigned
to Magistrate Judge Sarah Netburn. On February 2, 2019, Judge Netburn issued a Report and
Recommendation (R&R) recommending that this Court grant the Cornrnissioner’s motion, and
deny Plaintift’s motion (R&R (Dkt. No. 18)) ln her R&R, Judge Netburn notified the parties
that they had fourteen days from service of the R&R to file any objections, pursuant to 28 U.S.C.

§ 636(b)(l) and Rule 72(b) of the F ederal Rules of Civil Procedure. (R&R (Dkt. No. 18) at 17)

 

The R&R further states that “[t]he failure to file timely objections will result in a waiver of those
objections for purposes of appeal.” (Li) Neither party has filed objections to the R&R.
QLSCUS____M

I. STANDARD OF REVIEW

ln reviewing a report and recommendation, a district court “may accept, rej ect, or
modify, in Whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 63 6(b)(l)(C). Where a timely objection has been made to the magistrate judge’s
recommendations3 the district court judge “shall make a g w determination of those portions
of the report or specified proposed findings or recommendations to which objection is made.”

Id.

Where, as here, no objections are filed to a magistrate judge’s R&R - despite
clear warning that a failure to file objections will result in a waiver of judicial review ~ judicial
review has been waived. § Thomas v. Arn, 474 U.S. 140, 147-48 (1985); ge alston Mario v. P

& C Food Marl<ets lnc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice

 

of the consequences, failure timely to object to a magistrate’s report and recommendation
operates as a Waiver of` further judicial review of the magistrate’s decision.” (citing Small v.

Sec’v ofHealth and l~luman Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam))); Spence v.

 

Superintendent, Great l\/leadow Correctional Facilitv, 219 F.3d 162, 174 (2d Cir. 2000) (“Failure
to timely object to a report generally waives any further judicial review of the findings contained
in the report.”).

This Court has nonetheless reviewed Judge Netburn’s comprehensive and well-
reasoned R&R and is satisfied that “there is no clear error on the face of the record.” Nelson v.

Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citations omitted).

 

II. ANALYSIS

The ALJ determined that Plaintiff “has the following severe impairments:-
degenerative disc disease, diabetes mellitus, hypertension, gout, and obesity and depression.”
(AR at 27)l The ALJ further concluded, U alia that Plaintiff has the residual functional
capacity (“RFC”) to perform “light work,” as that term is defined in 20 CFR 416.967(b), with
certain exceptions,2 and that “{c]onsidering [Plaintiff’s] age, education, work experience, and
residual functional capacity, there are jobs that exist in significant numbers in the national
economy that [Plaintiff] can perform.” (L at 29, 34)

Plaintiff contends that the ALJ’s determination that he has the RFC to perform
light work is not supported by substantial evidence, because: (l) she improperly accorded “little
weight” to the opinion of Plaintiff‘ s treating physician, Dr. Guzman; (2) she failed to consider
the side effects of Plaintiff’ s medications; (3) she failed to properly consider Plaintiff"s obesity;
(4) she failed to develop the record; and (5) she failed to consider the combination of Plaintiff’ s
mental and physical impairments (Pltf. Br. (Dkt. No. l5) at 15~16, 2l, 22, 23) Judge Netburn
rejected all of these arguments in her R&R.

Plaintiff asserts that pursuant to the “treating physician rule,” an ALJ must give
controlling weight to a treating physician, provided that his or her opinion is “well-supported by

medical findings and is not inconsistent with the other evidence in the record,” and that the ALJ

 

l “AR” refers to citations to the Administrative Record.

2 These exceptions are that Plaintiff “can frequently push/pull, with occasional foot controls,
occasionally climb ramps or stairs, never climb ladders, ropes, or scaffolds, occasionally balance
or stoop, never kneel, crouch, or crawi, frequently reach and frequently overhead reach,
frequently handle, finger, and feel, avoid concentrated exposure to extreme temperatures, avoid
concentrated exposure to wetness and humidity, avoid concentrated exposure to hazardous
machinery, unprotected heights, and operational control of moving machinery,” and should
perform “unskilled work in a low stress environment defined as only occasional decision-making
and changes in the work setting, and would be off task ten percent of the workday and miss one
day per month.” (AR at 29)

 

did not do so here. (id_. at 16 (citations omitted)) Judge Netburn determined that the ALJ
properly accorded little weight to the opinion of Plaintiff’ s treating physician because the
physician’s conclusions “are inconsistent with other evidence in the record and with [the
physician’s] own treatment notes.” (R&R (Dkt. No. l8) at 7-8) Judge Netburn pointed to
specific examples of these inconsistencies - including the physician’s conclusions that Plaintiff
requires a cane to walk, and cannot stand or walk for more than four hours in a workday - and
thoroughly and persuasively analyzed the evidence in the record that cases doubt on the
physician’s findings (_lmd; at 8-9) Thus, Judge Netburn did not commit clear error in concluding
that the ALJ properly gave little weight to the opinion of Plaintiff s treating physician

Plaintiff also contends that the ALJ failed to properly consider the side effects of
his medication, because Plaintiff testified that his medications cause drowsiness, but the ALJ
“never stated that she considered [this] in determining [P]laintiff`s RFC.” (Pltf. Br. (Dkt. No.
15) at 21) Judge Netburn concluded that the ALJ properly considered the side effects of
Plaintiff"s medications, because “the record contains no corroborating evidence for Plaintiff s
alleged drowsiness” - indeed, documents in the record show that Plaintiff “specifically denied
experienc[ing] any side effects from his various medications,” and his treating physician’s notes
“show that Plaintiff did not feel fatigued.” (R&R (Dkt. No. 18) at 10) The Court finds no clear
error in Judge Netburn’s determination that the ALJ was not required to discuss Plaintiff’s
alleged side effects when “the record uniformly contradicts” Plaintiff’s testimony about those
side effectsl (LQ at ll)

Plaintiff further maintains that the ALJ failed to properly consider Plaintiff’s
obesity in her decision, because she “never indicated how she considered obesity in determining

[P]laintiffs RFC or what impact obesity had on [P]laintiff’s RFC.” (Pltf. Br. (Dkt. No. 15) at

 

22) Judge Netbum determined that the ALJ - who determined that Plaintiff’s obesity was a
severe impairment ~ properly considered this impairment in gauging Plaintiff’s RFC, because the
ALJ relied on the assessments on Plaintiff’s treating and consulting physicians, who were aware
of his problems with obesity. (R&R (Dkt. No. 18) at 12) As Judge Netburn accurately observes,
“an ALJ has properly considered the effects of obesity if she ‘weighs evaluations by doctors that
have accounted for the elaimant’s [condition].”’ (l_d. at ll (quoting Pualino v. Astrue, No. 08
Civ. 2813 (Cl\/i) (AJP), 2010 WL 3001752, at *18 (S.D.N.Y. July 30, 2010))) Accordingly, the
Court finds no clear error in Judge Netburn’s conclusion that the ALJ properly considered
Plaintiff’ s obesity.

Plaintiff further argues that if the ALJ had concerns about the conclusions of his
treating physician, “she should have reconnected with him to clarify those issues,” because “the
Commissioner has an affirmative duty to ‘fill any clear gaps in the administrative record’ before
rejecting a treating physician’s diagnosis.”’ (Pltf. Br. (Dkt. No. 15) at 23 (quoting Selian v.
Astrp§, 708 F.3d 409, 420 (2d Cir. 2013))) Judge Netburn rejected this argument, observing that
“the mere fact that {the treating physican’s] opinion was unsupported by the record does not
mean that the ALJ was required to contact him,” and that the administrative record before the
ALJ “[wa]s voluminous . . . contain[ing] over 250 pages of medical reports, including four
consultative examinations and two medical source statements from Plaintiff’s treating
physician.” (R&R (Dkt. No. 18) at l3) The Court agrees that administrative record is
comprehensive, with no clear gaps. “[W]here there are no obvious gaps in the administrative
record, and where the ALJ already possesses a ‘cornplete medical history,’ the ALJ is under no

obligation to seek additional information.” Rosa v. Callahan, 168 F.3d 72, 79 n.S (2d Cir. 1999)

 

(citation omitted). Accordingly, the Court finds no clear error in Judge Netburn’s conclusion
that the ALJ satisfied her duty to develop the record.

Finally, Plaintiff contends that the ALJ failed to consider the combination of
Plaintiff’ s physical and mental impairments, because she aftbrded only “some weight” to the
opinion of Dr. Carr, who performed a consultative psychiatric examination of Plaintiff and
concluded that the results of the examination were consistent with problems that could interfere
significantly with Plaintiff’ s daily functioning (Pltf. Br. (Dkt. No. 15`) at 24-25) Judge Netburn
determined that the ALJ properly afforded “some weight” to Dr. Carr’s opinion. Closely
examining the evidence in the record, including the results of other doctors’ evaluations of
Plaintiff’s psychiatric state, Judge Netburn explains that Dr. Carr’s opinion “is not entirely
consistent with other evidence in the record.” (R&R (Dkt. No. 18) at 13-16) The Court agrees
that in light of the inconsistent evidence in the record - including the evaluation of Plaintiff`s
treating physician f of Plaintiff s mental limitations, the ALJ’s decision to afford Dr. Carr’s
opinion only “some weight” is supported by substantial evidence.

CONCLUSION

For the reasons stated above, the Magistrate Judge’s R&R is not clearly
erroneous Accordingly, the Court adopts the findings and conclusions set forth in the R&R.
The Commissioner’s motion for judgment on the pleadings is granted (Dkt. No. 1$), and
Plaintiff’ s motion for judgment on the pleadings is denied (Dkt. No. 191 The Clerk of the Court
is directed to terminate these motions and to close this case.

Dated: New York, New York
March 31, 2019 SO ORDERED.

lM/i intact

Paul G. Gardephe v
United States District Judge

 

